





CITATION:
2054476 Ontario
          Inc. v. 514052 Ontario Limited, 2011 ONCA 71



DATE: 20110127



DOCKET: C50083



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O., Simmons and Watt JJ.A.



BETWEEN



2054476
          Ontario Inc., 2000768 Ontario Inc. and 2054288
          Ontario Inc.




Respondents/Plaintiffs



and



514052 Ontario Limited and 1176847 Ontario Limited



Appellants/Defendants



and



514052
          Ontario Limited and 1176847 Ontario Limited



Appellants/Plaintiffs
          By Counterclaim



and



2054476 Ontario Inc. and 2000768 Ontario Inc.



Respondents/Defendants
          By Counterclaim



AND BETWEEN



2000768
          Ontario Inc.



Respondent/Plaintiff

(Defendant
          to the Counterclaim)



and



514052
          Ontario Limited and 1176847 Ontario Limited



Appellants/Defendants

(Plaintiffs
          By Counterclaim)



Earl A. Cherniak, Q.C. and Roslynn J. Kogan, for the
          appellants, 514052 Ontario Ltd. and 1176847 Ontario Limited



Angus T. McKinnon and Matthew J. Diskin, for the respondents
          in the Deal 1 transaction, 2054476 Ontario Inc., 2000768 Ontario Inc. and 2054476
          Ontario Inc.



David Rubin, for the respondents in the Deal 3 transaction, 2000768
          Ontario Inc.



Heard: January 14, 2011



On appeal from the judgments of Justice Thomas M. Dunn of the Superior Court of Justice, dated January 22, 2009.



ENDORSEMENT



[1]

The appellants appeal from a judgment of Dunn J. ordering specific
    performance of two real estate transactions together with abatements of the
    purchase price to be paid in each transaction. The transactions in issue were
    Deals 1 and 3 respectively in a series of four transactions under which a
    purchaser conglomerate was to acquire title to four pieces of land from a
    vendor conglomerate.

[2]

In determining that
    the respondents were entitled to specific performance of Deals 1 and 3 with
    abatements, the trial judge made the following central findings:
i)      the appellants were not in a position to
    convey the title they had agreed to convey under the agreements of purchase and
    sale on December 10, 2004, the day the appellants had unilaterally fixed for
    closing;
ii)     the Deal 1 purchaser was ready, willing and
    able to perform its obligations on December 10, 2004;
iii)    there were significant deficiencies in the
    statements of adjustment prepared by the appellants;
iv)    requests had been made to negotiate the
    abatements to which the respondents were entitled;
v)    the failure of the appellants' solicitor to
    communicate with the respondents' solicitor on December 10, 2004 con-cerning
    the statements of adjustment and the requested abatements led to the
    inescapable conclusion that the appellants failed to bargain in good faith;
vi)    the vendor on Deal 1 committed an
    anticipatory breach by terminating the transaction on December 10, 2004,
    thereby relieving the purchaser from tendering;
vii)   time of the essence was not appropriately
    re-established on Deal 3 because of the Deal 3 vendor's inability to comply
    with its obligations on the date of the breach;
viii) the unique character of the properties made
    damages an inappropriate remedy; and
ix)    the respondents were entitled to the
    abatements claimed at trial.
[3]


The
    appellants contend that findings i), ii), v), vi), and vii) are replete with
    palpable and overriding errors.
[4]

We do not accept this submission. Rather, in our view, the appellants'
    submissions in this regard are an effort to have this court re-try this case.
    That we are not entitled to do.
[5]

As examples, we note that, in our view, it was open to the trial
    judge to conclude that the Deal 1 vendor was not in a position to perform its
    obligations under the agreement of purchase and sale.
[6]

The letter from the Deal 1
    vendor's engineer to Mississauga Planning and Building concerning the status of
    the re-channelization works, did not, on its face, constitute clearance from
    the Toronto Regional Conservation Authority as required under the agreement of
    purchase and sale as amended. A representative of Mississauga Planning and
    Building confirmed in his evidence that the letter did not constitute the
    required clearance. Moreover, the representatives December memo, on its face,
    did not constitute the necessary written confirmation from Mississauga Planning
    and Building that the requisite clearance had been received.
[7]

The trial judge was entitled to
    rely on this evidence to conclude that the Deal 1 vendor was not in a position
    to provide the title it had agreed to provide. Although there was also evidence
    that counsel for the purchasers had advised her clients that the obligation to
    close had been triggered, the purchasers never provided the vendors with an
    acknowledgement to that effect. In these circumstances, it was open to the
    trial judge to find that the purchasers were entitled to rely on their strict
    legal rights.
[8]

Similarly, in relation to Deal 3,
    it was open to the trial judge to conclude as he did that the vendor had not
    complied with its obligation to deliver a certificate of substantial
    completion.
[9]

Based on the foregoing reasons, we
    would not give effect to the appellants submission that the trial judge erred
    in ordering specific performance.
[10]

The appellants also contend that
    the trial judge erred in awarding conservation setback abatements and
    construction cost abatements.
[11]

We do not accept the appellants'
    submissions on these issues. Both abatements were provided for in the
    agreements of purchase and sale as amended. The appellants did not raise any
    issue concerning the conservation setback abatements in their notice of appeal
    or in their factum. We therefore reject the conservation setback abatement
    argument.
[12]

Concerning the construction cost
    abatements, the essence of the appellants' oral argument was that the
    respondents failed to prove their damages because of a lack of evidence and
    also because such damages could not be anticipatory; rather they had to be
de
    facto
damages actually suffered by the respondents.
[13]

In light of the trial judge's
    findings of fact, we do not accept these submissions. The trial judge noted
    that there was no evidence led to contradict or challenge the calculations
    advanced by the respondents immediately prior to closing and at trial. He
    rejected the appellants' criticism concerning the period over which the
    abatement was calculated. We see no error in this finding.
[14]

Nor are we persuaded that the
    trial judge erred in failing to find that the respondents were limited to
    claiming
de facto
damages. The construction abatement clause clearly
    provides for temporal conditions relating to this claim. Had the parties
    intended the result contended for by the appellants, they surely would have
    said so.
[15]

The appeal is therefore dismissed
    with costs to each of the respondents on a partial indemnity scale fixed in the
    amount of $20,000 inclusive of disbursements and applicable taxes.
W.
    Winkler C.J.O.
Janet
    Simmons J.A.
David
    Watt J.A.